        Case 1:19-cv-01753-RDM Document 26-5 Filed 02/12/21 Page 1 of 11




                           THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 100REPORTERS

 and

 DOUGLAS GILLISON

                 Plaintiffs,                              Case No. 1:19-cv-1753

         v.

 DEPARTMENT OF STATE,

                 Defendant.


                               DECLARATION OF CAITLIN VOGUS

I, Caitlin Vogus, declare as follows:

        1.      From September 2017 through December 2020, I was a staff attorney at the

Reporters Committee for Freedom of the Press (“RCFP” or “Reporters Committee”), an

unincorporated nonprofit association located in Washington, D.C. From January to February 11,

2021, I was a senior staff attorney at RCFP. At all relevant times, I was one of the RCFP attorneys

representing 100Reporters and Douglas Gillison (“Plaintiffs”) in connection with the FOIA

requests at issue in this litigation.

        2.      I make this declaration in support of Plaintiffs’ Cross-Motion for Partial Summary

Judgment and in Opposition to Defendant’s Motion for Summary Judgment. I have personal

knowledge of the matters stated in this declaration.




                                                 1
Case 1:19-cv-01753-RDM Document 26-5 Filed 02/12/21 Page 2 of 11
Case 1:19-cv-01753-RDM Document 26-5 Filed 02/12/21 Page 3 of 11




  EXHIBIT 1
                                   Case 1:19-cv-01753-RDM Document 26-5 Filed 02/12/21 Page 4 of 11




                                         December 15, 2017
1156 15th St. NW, Suite 1250
Washington, D.C. 20005                   Office of Information Programs and Services
(202) 795-9300
www.rcfp.org                             A/GIS/IPS/RL, SA-2, Ste 8100
Bruce D. Brown
Executive Director
                                         US Department of State
bbrown@rcfp.org                          Washington, DC 20522-0208
(202) 795-9301
                                         United States of America
STEERING COMMITTEE
                                         (202) 261-8579 (Facsimile)
STEPHEN J. ADLER
Reuters
SCOTT APPLEWHITE
The Associated Press
                                         VIA FACSIMILE
WOLF BLITZER
CNN
DAVID BOARDMAN                           Re: Freedom of Information Act Request
Temple University
CHIP BOK
Creators Syndicate                       Dear FOIA Officer,
MANNY GARCIA
USA TODAY NETWORK
ALEX GIBNEY
Jigsaw Productions
                                                This letter constitutes a request under the Freedom of Information Act, 5
SUSAN GOLDBERG                           USC § 552 (“FOIA”), and is submitted on behalf of my clients, 100Reporters and
National Geographic
JAMES GRIMALDI                           journalist Douglas Gillison.
The Wall Street Journal
LAURA HANDMAN
Davis Wright Tremaine                    I.       Records Requested
JOHN C. HENRY
Freelance
KAREN KAISER
The Associated Press
                                                Pursuant to FOIA, 100Reporters and Mr. Gillison request the following
DAVID LAUTER
Los Angeles Times
                                         records:
DAHLIA LITHWICK
Slate
MARGARET LOW
                                              •   Copies of all guides, manuals, instructions or directions pertaining to the
The Atlantic
                                                  vetting of foreign military and security personnel and/or units under
TONY MAURO
National Law Journal                              statutes commonly known as the Leahy Laws provided by the Bureau of
JANE MAYER
The New Yorker                                    Democracy, Human Rights and Labor at the U.S. Department of State
ANDREA MITCHELL
NBC News
                                                  (“State Department”) to State Department staff and/or to U.S. embassies,
MAGGIE MULVIHILL                                  consulates, missions, or other foreign posts from January 1, 2014 to the
Boston University
JAMES NEFF
                                                  date on which processing of this request commences; and
Philadelphia Media Network
CAROL ROSENBERG
The Miami Herald                              •   The “Report on Government Police Training and Equipping Programs”
THOMAS C. RUBIN
Quinn Emanuel                                     submitted to Congress pursuant to §1235(c) of the Ike Skelton National
CHARLIE SAVAGE
The New York Times
                                                  Defense Authorization Act for Fiscal Year 2011 and copies of all “Reports
BEN SMITH                                         on Government Police Training and Equipping Programs” submitted to
BuzzFeed
JENNIFER SONDAG                                   Congress in subsequent fiscal years.
Bloomberg News
PIERRE THOMAS
ABC News                                         100Reporters and Mr. Gillison ask that documents be released in
SAUNDRA TORRY
USA TODAY                                electronic format via email to cvogus@rcfp.org. If electronic documents cannot
JUDY WOODRUFF
PBS/The NewsHour
                                         be released via email, 100Reporters and Mr. Gillison ask that they be provided on
Senior Advisor:
PAUL STEIGER
                                         a CD-ROM to Caitlin Vogus at the address listed below.
ProPublica

Affiliations appear only
 for purposes of identification.
           Case 1:19-cv-01753-RDM Document 26-5 Filed 02/12/21 Page 5 of 11




    II.       Additional Background Information

       To assist with the search for these records, I am providing the following additional
background information:

    •      This request is for records related to the State Department’s compliance with and
           implementation of the Leahy Laws. The Leahy Laws prohibit the United States from
           providing training or other assistance to foreign security services that have committed
           gross violations of human rights.

    •      The Leahy Laws are codified at Section 362 of Title 10 of the United States Code and in
           the Foreign Assistance Act of 1961, as amended §620(M), codified at section 2378 of
           Title 22 of the United States Code. In fiscal year 2015 and years prior, the prohibition on
           the Department of Defense providing training or other assistance to foreign security
           services that have committed gross violations of human rights was contained in recurring
           provisions to annual defense appropriations. See for example Section 8057 of the
           Consolidated Appropriations Act, 2014 (Pub. L. No. 113-76).

    •      To comply with the Leahy Laws, components of the U.S. government that wish to
           provide training or assistance to individuals who are members of foreign security services
           nominate those individuals to the State Department. State Department personnel,
           including by not limited to personnel at United States embassies and consulates and
           personnel in the Bureau of Democracy, Human Rights, and Labor, then vet the
           individuals to determine whether they have committed human rights violations. State
           Department personnel use the INVEST system to process, document, and track human
           rights vetting requests. When vetting is complete, the State Department communicates its
           vetting determinations to the U.S. government component who nominated the individual
           for training.

    III.      Fee Categorization and Request for Fee Waiver

        As representatives of the news media, 100Reporters and Mr. Gillison are required to pay
for only the direct cost of duplication after the first 100 pages. 5 U.S.C. §§ 552(a)(4)(A)(ii)(II),
552(a)(4)(A)(iv)(II). By their request, 100Reporters and Mr. Gillison are gathering information
that relates to the State Department’s nomination of foreign military and security personnel
pursuant to the Leahy Laws and the vetting of foreign military and security personnel pursuant to
the Leahy Laws, matters of public interest. 100Reporters and Mr. Gillison seek this information
in order to disseminate it to the general public through their reporting, including on
100Reporters’ website, https://100r.org/.1




1
 Since its founding, 100Reporters’ reporting has reached more than 29 million readers and
viewers through its website and through collaboration with other news outlets including The New
York Times, The Washington Post, The Denver Post, Indian Country Today, and PRI’s The
World.

                                                    2
Case 1:19-cv-01753-RDM Document 26-5 Filed 02/12/21 Page 6 of 11
Case 1:19-cv-01753-RDM Document 26-5 Filed 02/12/21 Page 7 of 11




  EXHIBIT 2
                                   Case 1:19-cv-01753-RDM Document 26-5 Filed 02/12/21 Page 8 of 11




                                         December 15, 2017
1156 15th St. NW, Suite 1250
Washington, D.C. 20005                   Office of Information Programs and Services
(202) 795-9300
www.rcfp.org                             A/GIS/IPS/RL, SA-2, Ste 8100
Bruce D. Brown
Executive Director
                                         US Department of State
bbrown@rcfp.org                          Washington, DC 20522-0208
(202) 795-9301
                                         United States of America
STEERING COMMITTEE
                                         (202) 261-8579 (facsimile)
STEPHEN J. ADLER
Reuters
SCOTT APPLEWHITE
The Associated Press
                                         VIA FACSIMILE
WOLF BLITZER
CNN
DAVID BOARDMAN                           Re: Freedom of Information Act Request
Temple University
CHIP BOK
Creators Syndicate                       Dear FOIA Officer,
MANNY GARCIA
USA TODAY NETWORK
ALEX GIBNEY
Jigsaw Productions
                                            This letter constitutes a request under the Freedom of Information Act, 5
SUSAN GOLDBERG                           USC § 552 (“FOIA”), and is submitted on behalf of my clients, 100Reporters
National Geographic
JAMES GRIMALDI                           and journalist Douglas Gillison.
The Wall Street Journal
LAURA HANDMAN
Davis Wright Tremaine                    I. Records Requested
JOHN C. HENRY
Freelance
KAREN KAISER
The Associated Press
                                             Pursuant to the FOIA, 100Reporters and Mr. Gillison request all records
DAVID LAUTER
Los Angeles Times
                                         prepared, collected or maintained by the Department of State (the “State
DAHLIA LITHWICK                          Department”) pertaining to the nomination and/or vetting of foreign military
Slate
MARGARET LOW
                                         and security personnel and/or units for U.S. training or assistance pursuant to
The Atlantic                             statutes commonly known as the Leahy Laws. 100Reporters and Mr. Gillison
TONY MAURO
National Law Journal                     seek all records responsive to their request covering the period between
JANE MAYER
The New Yorker
                                         January 1, 2014 and the date on which processing of this request commences.
ANDREA MITCHELL
NBC News
                                         These records, as requested by 100Reporters and Mr. Gillison, include but are
MAGGIE MULVIHILL                         not limited to the following:
Boston University
JAMES NEFF
Philadelphia Media Network
                                         • All records consisting of, containing, or reflecting the names and any other
CAROL ROSENBERG
The Miami Herald                           identifying information of foreign individuals and/or units vetted by State
THOMAS C. RUBIN
Quinn Emanuel                              Department personnel for U.S. training or assistance;
CHARLIE SAVAGE
The New York Times
BEN SMITH                                • All entries in the State Department’s International Vetting and Security
BuzzFeed
JENNIFER SONDAG                            Tracking System, also known as INVEST, in any other similarly dedicated
Bloomberg News
PIERRE THOMAS
                                           throughput/workflow management and knowledge management systems
ABC News                                   used to process, document, track, or otherwise record the vetting foreign
SAUNDRA TORRY
USA TODAY                                  individuals and/or units for U.S. training or assistance, and all records
JUDY WOODRUFF
PBS/The NewsHour
                                           these systems may contain;
Senior Advisor:
PAUL STEIGER
ProPublica                               • Message traffic, cables and emails, or record-keeping copies, in which
Affiliations appear only
 for purposes of identification.
                                           State Department personnel or others U.S. government personnel
                                           nominate specific foreign individuals and/or units for U.S. training or
                                           other assistance;
   Case 1:19-cv-01753-RDM Document 26-5 Filed 02/12/21 Page 9 of 11




   •     Message traffic, cables and emails, or record-keeping copies, in which State
         Department personnel consider or discuss specific foreign individuals and/or units
         who have been nominated for U.S. training or other assistance;

   •     Message traffic, cables and emails, or record-keeping copies, in which States
         Department personnel communicate a final determination of a foreign
         individual’s and/or unit’s eligibility for U.S. training or other assistance under the
         Leahy Laws.

   •     All documents in which the process of vetting specific units or individuals for
         their eligibility to receive United States training or assistance under the Leahy
         Laws is discussed;

   •     Decision memoranda in which the process of vetting specific units or individuals
         for their eligibility to receive United States training or assistance under the Leahy
         Laws is discussed and/or decisions to allow or deny assistance are discussed or
         recorded;

        100Reporters and Mr. Gillison ask that documents be released in electronic
format via email to cvogus@rcfp.org. If electronic documents cannot be released via
email, 100Reporters and Mr. Gillison ask that they be provided on a CD-ROM to Caitlin
Vogus at the address listed below.

   II.      Additional Background Information

       To assist with the search for these records, I am providing the following
additional background information:

   •     This request is for records related to the State Department’s compliance with and
         implementation of the Leahy Laws. The Leahy Laws prohibit the United States
         from providing training or other assistance to foreign security services that have
         committed gross violations of human rights.

   •     The Leahy Laws are codified at Section 362 of Title 10 of the United States Code
         and in the Foreign Assistance Act of 1961, as amended §620(M), codified at
         section 2378 of Title 22 of the United States Code. In fiscal year 2015 and years
         prior, the prohibition on the Department of Defense providing training or other
         assistance to foreign security services that have committed gross violations of
         human rights was contained in recurring provisions to annual defense
         appropriations. See for example Section 8057 of the Consolidated Appropriations
         Act, 2014 (Pub. L. No. 113-76).

   •     To comply with the Leahy Laws, components of the U.S. government that wish to
         provide training or assistance to individuals who are members of foreign security
         services nominate those individuals to the State Department. State Department
         personnel, including by not limited to personnel at United States embassies and


                                               2
    Case 1:19-cv-01753-RDM Document 26-5 Filed 02/12/21 Page 10 of 11




           consulates and personnel in the Bureau of Democracy, Human Rights, and Labor,
           then vet the individuals to determine whether they have committed human rights
           violations. State Department personnel use the INVEST system to process,
           document, and track human rights vetting requests. When vetting is complete, the
           State Department communicates its vetting determinations to the U.S. government
           component who nominated the individual for training.

    III.      Fee Categorization and Request for Fee Waiver

        As representatives of the news media, 100Reporters and Mr. Gillison are required
to pay for only the direct cost of duplication after the first 100 pages. 5 U.S.C. §§
552(a)(4)(A)(ii)(II), 552(a)(4)(A)(iv)(II). By their request, 100Reporters and Mr.
Gillison are gathering information that relates to the State Department’s nomination of
foreign military and security personnel pursuant to the Leahy Laws and the vetting of
foreign military and security personnel pursuant to the Leahy Laws, matters of public
interest. 100Reporters and Mr. Gillison seek this information in order to disseminate it to
the general public through their reporting, including on 100Reporters’ website,
https://100r.org/.1

        In addition, 100Reporters and Mr. Gillison request that you waive any applicable
fees pursuant to 5 U.S.C. § 552(a)(4)(A)(iii). Release of the information in the records
sought by this request is in the public interest because it will contribute significantly to
public understanding of government operations and activities. Information gathered
through this request will help the public understand how the State Department complies
with its obligations under the Leahy Laws. The U.S. government’s implementation of the
Leahy Laws is of legitimate interest to the public and have been the subject of numerous
news stories.2 This request is not primarily in the commercial interest of 100Reporters or
Mr. Gillison. 100Reporters is a non-profit investigative news organization. The
information sought will be freely disseminated to the general public through publication
by 100Reporters.

        If their request for a fee waiver is denied, 100Reporters and Mr. Gillison are
willing to pay up to $25.00 to process this request. Please inform Caitlin Vogus in
advance if the fees for this request will exceed that amount.




1
  Since its founding, 100Reporters’ reporting has reached more than 29 million readers
and viewers through its website and through collaboration with other news outlets
including The New York Times, The Washington Post, The Denver Post, Indian Country
Today, and PRI’s The World.
2
  See, e.g., See Douglas Gillison, Nick Turse, & Moiz Syed, Training the Planet:
America’s Vast Global Network to Instruct Foreign Security Forces Gets Scant
Oversight, 100Reporters (July. 13, 2016), https://100r.org/2016/07/training-the-planet/;
Megha Rajagopala, How US Dollars Are Helping The Philippines’ Bloody Drug War,
BuzzFeed (Nov. 28, 2016), https://perma.cc/2HLP-2HNL.

                                              3
Case 1:19-cv-01753-RDM Document 26-5 Filed 02/12/21 Page 11 of 11
